           Case 1:21-cv-00295-GHW Document 17 Filed 03/31/21 Page 1 of 1
                                                                                  USDC SDNY
                                                                                  DOCUMENT
UNITED STATES DISTRICT COURT                                                      ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                     DOC #: _________________
 -----------------------------------------------------------------------X         DATE FILED: 3/31/2021
                                                                        :
 NATALIA JUSCINSKA, an individual,                                      :
                                                                        :
                                                 Plaintiff,             :         1:21-cv-0295-GHW
                                                                        :
                              -against-                                 :               ORDER
                                                                        :
 SKYTOP LODGE CORPORATION, a Pennsylvania                               :
 corporation,                                                           :
                                                                        :
                                                 Defendant.             :
 ---------------------------------------------------------------------- X
GREGORY H. WOODS, District Judge:

         On February 25, 2021, the Court issued an order conditionally discontinuing this action.

Pursuant to the terms of that order, the plaintiff was provided the option to apply for restoration of

the action to the active calendar of the Court by the date that was 30 days following the issuance of

the order. In accordance with the terms of that order, if the plaintiff failed to apply for restoration

of the case by that date, the case would be automatically dismissed with prejudice.

         By letter dated March 31, 2021, the parties have requested that the Court extend the deadline

for the plaintiff to apply for restoration of the case to the Court’s active calendar, or, alternatively,

for the parties to submit a stipulation of settlement and dismissal. 1 That application is GRANTED.

Accordingly, the deadline for the plaintiff to apply for restoration of the case to the Court’s active

calendar, or, alternatively, for the parties to submit a stipulation of settlement and dismissal, is

extended to April 30, 2021.

         SO ORDERED.

    Dated: March 31, 2021                                     _____________________________________
    New York, New York                                                 GREGORY H. WOODS
                                                                      United States District Judge

1
  As explained in Rule 4(E) of the Court’s Individual Rules of Practice in Civil Cases, the Court will not retain
jurisdiction to enforce confidential settlement agreements. If the parties wish that the Court retain
jurisdiction to enforce the agreement, the parties must place the terms of their settlement agreement on the
public record.
